Title: To George Washington from Edmund Randolph, 21 June 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia June 21. 1794.
               
               I was this morning honored by your letter of the 19th instant from Baltimore.
               Mr Adams’s commission was completed, before you left this city. Having notified his appointment to him, I yesterday received a letter from him, dated at Boston on the 14th instant.  He accepts, and will set out for Philadelphia about the 24th or 26th of this mon[th].  Hence it is certain, that he will be here on your return.
               Since my letter of yesterday, nothing has occurred, worthy of being transmitted to you; unless it be the inclosed cedula of the King of Spain; the translation of which has been finished only
                  
                  since your departure.  I have the honor sir, to be with the highest respect yr mo. ob. serv.
               
                  Edm: Randolph.
               
            